DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguni (US Pat. App. Pub. No. 2016/0196919).
With respect to claim 1, Oguni discloses a multilayer ceramic electronic component comprising: a multilayer body (see FIG. 1, element 10) including a dielectric layer (see FIG. 1, element 1 and paragraph [0031]) and an internal electrode layer that are layered (see FIG. 1, elements 2a/2b and paragraph [0031]), the dielectric layer containing a plurality of dielectric particles (see paragraph [0037]), the plurality of dielectric particles containing: Ba and Ti (see paragraph [0037]), a first concentrated region containing a first element and located at an interface with an adjacent dielectric particle of the plurality of dielectric particles (see paragraph [0087], citing Dy at the grain boundaries), and a second concentrated region containing the first element and present at an interface within 50 nm from the first concentrated region (see paragraphs [0096]-[0098], noting that Dy is concentrated along 
With respect to claim 6, Oguni discloses that the first element includes at least one rare earth element.  See paragraphs [0087] and [0099], citing Dy or another rare-earth element.
With respect to claim 8, Oguni discloses that the internal electrode layer contains a second element.  See paragraph [0032], citing Ni.
With respect to claim 15, Oguni discloses that the dielectric particles have a core-shell structure including a core and a shell.  See FIG. 2, element 50a and paragraph [0061], wherein the outer edge materials act a shell, since they have a different composition (e.g., increased Si and Dy).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oguni (US Pat. App. Pub. No. 2016/0196919) in view of Nakamura et al. (US Pat. App. Pub. No. 2004/0105214).
With respect to claim 16, Oguni fails to teach that the dielectric layer has a thickness not smaller than 0.3 µm and not larger than 1.5 µm.
Nakamura, on the other hand, teaches that the dielectric layer has a thickness not smaller than 0.3 µm and not larger than 1.5 µm.  See paragraph [0032], citing 0.5 µm.  Such an arrangement results in size-reduction and increased capacitance.  See paragraph [0032].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Oguni, as taught by Nakamura, in order to reduce the size of the capacitor while increasing the capacitance of the same.
Allowable Subject Matter
Claims 2-5, 7, and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 2 and 9, the prior art fails to teach, or fairly suggest, a third concentration region composed of a second element, disposed between the first and second concentration region, when taken in conjunction with the limitations of base claims 1 and intervening claim 8, respectively.  Claims 3-5, 7, and 10-14 are allowed by virtue of their respective dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.